Citation Nr: 0923026	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic conjunctivitis of the right eye.

2.  Entitlement to service connection for a chronic lumbar 
spine disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 
1982.  Additionally, he also served in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
No. Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
entitlement to a rating in excess of 10 percent for chronic 
conjunctivitis of the right eye be withdrawn from appellate 
review.  

2.  A chronic lumbar spine disorder was not manifest during 
service; associated pathology was not identified until 
February 2007. 
 
3.  Degenerative joint disease of the lumbar spine is 
unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for entitlement to a rating in excess of 10 
percent for chronic conjunctivitis of the right eye have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2008).  

2.  A chronic lumbar spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim for Right Eye Conjunctivitis

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a written statement submitted in April 2009, the Veteran 
asked that his appeal for entitlement to a rating in excess 
of 10 percent for conjunctivitis of the right eye be 
withdrawn from appellate review.  In view of his expressed 
desires, the Board concludes that further action with regard 
to this issue is not appropriate.  The Board does not have 
jurisdiction over the withdrawn issue, and, as such, his 
appeal is dismissed.  

Service Connection Claim for Degenerative Joint Disease of 
the Lumbar Spine

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In the present case, the Veteran is claiming entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  Service treatment records reflect that he 
complained of lower back pain for two or three days in May 
1974.  However, there was no pain upon examination, only upon 
sitting, and the diagnosis was of a paraspinal muscle strain.  

The Board also acknowledges that the service treatment 
records indicate that he was treated in August 1974 for back 
complaints after an injury in the field.  However, X-rays of 
the lumbar spine taken at that time were negative and no 
additional back pathology was identified for the remainder of 
his time on active duty.  In fact, upon his separation from 
active duty service 8 years later, no abnormalities of the 
spine were identified and, in his February 1982 Report of 
Medical History, he specifically denied any arthritis or 
recurrent back pain.  This evidence suggests that his in-
service complaints were acute and transitory and resolved 
without chronic residuals.

With respect to the Veteran's service in the Army National 
Guard, the Board notes that he sought treatment for an injury 
in July 1998 to the left part of his lower back, during which 
time he was placed on light duty profile.  However, the 
impression was of a lumbar strain, and an improvement of the 
condition was noted that same month.  Although pain and 
muscle spasm was noted upon palpation, his light duty profile 
was only extended to the end of the month and, for the 
remainder of the time he served in the Guard, treatment 
records are negative for complaints of or findings associated 
with any residual lumbar spine pathology.  

Importantly, the Veteran's subsequent June 2000 periodic 
examination revealed "normal" findings of the spine, and 
there was no mention of any chronic lumbar spine disability 
upon the conclusion of his National Guard service.  Further, 
in his June 2000 Report of Medical History, he again 
specifically denied ever having arthritis or any recurrent 
back pain.  For these reasons, the Board finds that the 
service records do not show chronic residuals associated with 
a spinal injury as a result of either his active duty service 
or Army National Guard service.  

Further, the evidence does not show that lumbar spine 
degenerative joint disease manifested to a degree of 10 
percent within one year of service separation to warrant 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(a).  Although arthritis, such as degenerative joint 
disease, is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of arthritis within the 
statutorily defined one-year period following service 
separation.  In fact, the evidence does not reflect a 
diagnosis of degenerative joint disease of the lumbar spine 
until February 2007, many years after service separation.  
Therefore, the one-year presumption is not for application.

Next, post-service evidence does not reflect lumbar spine 
symptomatology for many years after service discharge.  
Specifically, associated pathology was first identified in 
February 2007, even though it is apparent that the Veteran 
had sought VA medical treatment in relation to his other 
medical conditions, such as hypertension, prior to this date.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1982) or his completion 
of Army National Guard service in 2000 and his diagnosis of 
degenerative joint disease in 2007 (approximately a 7-year 
gap).  Furthermore, when he sought to establish medical care 
with the VA in November 2006 for hypertension, the Veteran 
did not identify lumbar spine pathology or report any 
symptomatology related to an in-service injury.  

The Veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued lumbar spine pathology since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examinations were absent of any complaints or 
related diagnoses.  Moreover, the post-service evidence does 
not reflect treatment related to degenerative joint disease 
of the lumbar spine for several years following active 
service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 20 years 
after active duty and 7 years following National Guard 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's lumbar spine disorder to active duty, despite his 
contentions to the contrary.    

To that end, the Board places significant probative value on 
a February 2007 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
reported suffering a lumbar strain in service and indicated 
having had continued symptoms since his exit from the Army 
National Guard.  

After obtaining a medical history and conducting a physical 
examination, the examiner diagnosed degenerative joint 
disease of the lumbar spine.  The examiner opined that it was 
"more likely" that the Veteran's lumbar spine complaints 
were related to aging and occupational stresses, rather than 
to an in-service injury.  In opining that the Veteran's 
current disorder was related to factors other than his in-
service symptomatology, the examiner reflected that there was 
no nexus of medical information to link his remote back 
strain to his present back-related problems.  

The Board finds that the VA examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed degenerative joint disease and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
degenerative joint disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for a lumbar spine disorder, the Board is 
unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated VA outpatient treatment records 
and service treatment records with the claims file.  
Additionally, the Veteran submitted statements on his behalf, 
and he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in March 2009.

Further, a specific VA medical opinion pertinent to the issue 
on appeal was obtained in February 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for 
conjunctivitis of the right eye is dismissed without 
prejudice.

Service connection for a lumbar spine disorder is denied.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the VCAA.  Specifically, the 
Veteran contends that he served on active duty with the Army 
National Guard from the 1990s through 2000.  He additionally 
notes that, during a period of active duty for training, he 
was diagnosed with hypertension. 

Although the service records include two Form DD 214s for his 
active period of service (covering the periods between June 
1973 and March 1982), the record does not contain a listing 
of when the Veteran spent time performing active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), as well as any periods of inactive service, for 
the time that he served with the Army National Guard.  

Therefore, confirmation the Veteran's service is needed.  If 
the specific dates of National Guard service are unavailable, 
the RO should also make a determination as to whether any 
further attempts to obtain this information would be futile.   

Further, the Veteran testified at his March 2009 hearing that 
he first was treated for his hypertension by a private 
physician.  However, no private treatment records or 
additional information has been associated with the claims 
file. 

In addition to obtaining these documents, it is noted that 
the VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The claims file contains treatment 
records demonstrating a current diagnosis of hypertension.  
However, in a July 1996 service treatment record, the 
examiner identified that the Veteran had a history of 
elevated blood pressure, but the etiology for his disorder 
was unclear.  

The Board finds this is a medical question outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Thus, on 
remand, the Board finds that a VA examination is required to 
determine the etiology of his currently-diagnosed 
hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VA Medical Center in Little Rock, 
Arkansas, for the time period beginning 
March 2007.  Any negative response should 
be noted in the record.  

2.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that the Veteran's Army 
National Guard service treatment records 
and personnel records, including service 
records documenting INACDUTRA, ACDUTRA, and 
inactive service periods, be obtained.  If 
no records are found, the file must clearly 
document that fact.  

3.  Request that the Veteran identify the 
names and addresses of all private health 
care providers who treated his 
hypertension.  After obtaining the 
appropriate release, obtain medical records 
from the identified source(s).  If no 
records are found, the file must clearly 
document that fact.

4.  Following the above actions, and 
regardless of whether the specific dates of 
INACDUTRA, ACDUTRA, and inactive service 
periods can be determined, the Veteran 
should be afforded VA examination to 
determine the etiology of his current 
hypertension.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with this 
examination.  

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination, review of the 
relevant medical evidence, and provide an 
opinion as to whether it is at least as 
likely than not that the current diagnosis 
of hypertension was incurred in or 
aggravated by periods of active duty, 
INACDUTRA, and ACDUTRA, rather than periods 
of inactive service with the Army National 
Guard.  

In the event that the specific dates of 
ACTDUTRA and INACDUTRA can not be 
determined, the examiner is asked to still 
comment as to whether, based on the length 
of such service in relation to the 
Veteran's inactive service, the Veteran's 
hypertension was incurred in or aggravated 
by active duty service.  Any opinion should 
be accompanied by a clear rationale 
consistent with the evidence of record.

5.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for hypertension.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


